--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 

DIRECTOR STOCK AWARD AGREEMENT
 
THIS DIRECTOR STOCK AWARD AGREEMENT (this “Agreement”) is made as of July 24,
2013 by and between Genesis Biopharma, Inc., a Nevada corporation (the
“Company”), and ____________ (“Director”).
 
1.           Number of Shares and Consideration.  Subject to the terms and
conditions of this Agreement, the Company agrees to issue to Director, and
Director hereby agrees to accept from the Company, 13,353,215 shares of the
Company’s Common Stock, $0.00004166 par value per share (the “Stock”), as
consideration for services rendered in connection with serving on the Company’s
board of directors. The closing of such issuance shall occur immediately upon
execution of this Agreement.
 
2.           Legends.
 
(a)           The Director hereby acknowledges that a legend may be placed on
any certificates representing any of the shares of Stock to the effect that the
shares of Stock represented by such certificates are subject to a hold period
and may not be traded until the expiry of such hold period except as permitted
by applicable securities legislation.
 
(b)           The Director hereby acknowledges and agrees to the Company making
a notation on its records or giving instructions to the registrar and transfer
agent of the Company in order to implement the restrictions on transfer set
forth and described in this Agreement.
 
3.           Representations and Warranties.  In connection with the proposed
issuance of the Stock, the Director hereby agrees, represents and warrants as
follows:
 
(a)           The Director is receiving the Stock solely for the Director’s own
account for investment and not with a view to, or for resale in connection with,
any distribution thereof within the meaning of the Securities Act of 1933, as
amended (the “Securities Act”).
 
(b)           The Director is aware of the Company’s business affairs and
financial condition and has acquired sufficient information about the Company to
reach an informed and knowledgeable decision to acquire the Stock.  The Director
further represents and warrants that Director has discussed the Company and its
plans, operations and financial condition with its officers, has received all
such information as Director deems necessary and appropriate to enable Director
to evaluate the financial risk inherent in accepting the issuance of the Stock
and has received satisfactory and complete information concerning the business
and financial condition of the Company in response to all inquiries in respect
thereof.
 
(c)           The Company has disclosed to the Director that:
 

 
1

--------------------------------------------------------------------------------

 



 
(i)           The sale of the Stock has not been registered under the Securities
Act, and the Stock must be held indefinitely unless a transfer of it is
subsequently registered under the Securities Act or an exemption from such
registration is available, and that the Company is under no obligation to
register the Stock; and
 
(ii)           The Company will make a notation in its records of the
aforementioned restrictions on transfer and legends.
 
(d)           The Director is aware of the provisions of Rule 144 promulgated
under the Securities Act, which, in substance, permits limited public resale of
“restricted securities” acquired, directly or indirectly, from the issuer
thereof (or an affiliate of such issuer), in a non-public offering subject to
the satisfaction of certain conditions, including among other things, the resale
occurring not less than six months from the date the Director has received the
Stock and the availability of certain public information concerning the
Company.  The Director further represents that Director understands that at the
time Director wishes to sell the Stock there may be no public market upon which
to make such a sale, and that, even if such a public market then exists, the
Company may not be satisfying the current public information requirements of
Rule 144, and that, in such event, the Director would be precluded from selling
the Stock under Rule 144 even if the six-month minimum holding period had been
satisfied.
 
(e)           Without in any way limiting the Director’s representations and
warranties set forth above, the Director further agrees that the Director shall
in no event make any disposition of all or any portion of the Stock which the
Director is receiving unless and until:
 
(i)           There is then in effect a Registration Statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said Registration Statement; or
 
(ii)           The Director shall have (1) notified the Company of the proposed
disposition and furnished the Company with a detailed statement of the
circumstances surrounding the proposed disposition, and (2) if reasonably
requested by the Company, furnished the Company with an opinion of the
Director’s own counsel to the effect that such disposition will not require
registration of such shares under the Securities Act, and such opinion of the
Director’s counsel shall have been concurred in by counsel for the Company, and
the Company shall have advised the Director of such concurrence.
 
(f)           The Director has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this issuance and the
transaction contemplated by this Agreement.  The Director understands that it
(and not the Company) shall be responsible for its own tax liability that may
arise as a result of this issuance and the transactions contemplated by this
Agreement.
 

 
2

--------------------------------------------------------------------------------

 

4.           “Market Stand-Off” Agreement.  Director hereby agrees that in
connection with any underwritten public offering by the Company, during the
period of duration (not to exceed 215 days) specified by the Company and an
underwriter of common stock of the Company following the effective date of the
Registration Statement of the Company filed under the Securities Act with
respect to such offering, he or she will not, to the extent requested by the
Company and such underwriter, directly or indirectly sell, offer to sell,
contract to sell (including, without limitation, any short sale), grant any
option to purchase, pledge or otherwise transfer or dispose of (other than to
donees who agree to be similarly bound) any securities of the Company held by
him or her at any time during such period except common stock included in such
registration.  If requested by such underwriter, Director agrees to execute a
lock-up agreement in such form as the underwriter may reasonably propose.
 
5.           Transfers in Violation of Agreement.  The Company shall not be
required (i) to transfer on its books any shares of Stock of the Company which
shall have been sold or transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such shares or to accord
the right to vote as such owner or to pay dividends to any transferee to whom
such shares shall have been so transferred.
 
6.           Miscellaneous.
 
(a)           Further Instruments.  The parties agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
 
(b)           Notice. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given (i) upon personal delivery, (ii)
when sent by confirmed facsimile, if sent during normal business hours of
recipient, or if not, then on the next business day, or (iii) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt.  All communications shall be
sent to the party to be notified at the address as set forth on the signature
pages hereof or at such other address as such party may designate by ten (10)
days advance written notice to the other parties hereto.
 
(c)           Successors and Assigns.  This Agreement shall inure to the benefit
of the successors and assigns of the Company and, subject to the restrictions on
transfer herein set forth, be binding upon the Director, the Director’s heirs,
executors, administrators, successors and assigns.
 
(d)           Applicable Law; Entire Agreement; Amendments.  This Agreement,
together with the exhibits hereto, shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
principles of conflicts of law.  This Agreement constitutes the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior written or oral agreements, and no amendment or addition hereto shall be
deemed effective unless agreed to in writing by the parties hereto.
 
(e)           Right to Specific Performance.  The Director agrees that the
Company shall be entitled to a decree of specific performance of the terms
hereof or an injunction restraining violation of this Agreement, said right to
be in addition to any other remedies available to the Company.
 
(f)           Severability.  If any provision of this Agreement is held by a
court to be invalid, void or unenforceable, the remaining provisions shall
nevertheless continue in full force and effect without being impaired or
invalidated in any way and shall be construed in accordance with the purposes
and tenor and effect of this Agreement.
 

 
3

--------------------------------------------------------------------------------

 



 
(g)           Counterparts.  This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]
 

 
4

--------------------------------------------------------------------------------

 



 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
“DIRECTOR”
 
______________________
______________________
______________________
 
By:                                                                    
 
 
 
“COMPANY”
 
Genesis Biopharma, Inc.
10960 Wilshire Blvd., Suite 1050
Los Angeles, CA 90024
 
By:                                                                
Michael Handelman, Chief Financial Officer
 
 



 
 
5
 
